Citation Nr: 0502486	
Decision Date: 02/02/05    Archive Date: 02/15/05

DOCKET NO.  02-02 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the lumbar spine with sacroiliitis, currently evaluated as 40 
percent disabling.

2.  Entitlement to an increased evaluation for kyphosis of 
the thoracic spine, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for decreased 
visual acuity with history of iritis, left eye, currently 
evaluated as 20 percent disabling.

4.  Entitlement to service connection for sleep apnea. 

5.  Entitlement to service connection for a bilateral hip 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Detroit, Michigan.

The Board remanded this case in July 2003 for further 
development, and the case has returned for appellate action.  
As discussed later in this decision, in an October 2004 
decision, the RO assigned a separate 10 percent rating for 
kyphosis of the thoracic spine.  The Board will address the 
separated issues involving the lumbar spine and thoracic 
spine, as listed in the October 2004 supplemental statement 
of the case.

The veteran filed a notice of disagreement in March 2004 to 
an August 2003 RO decision with respect to his claims of 
service connection for sleep apnea and a bilateral hip 
disorder.  The Board has reviewed the claims file and has 
determined that a remand is warranted regarding these issues, 
and the remand order follows the decision below.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

In January 2005, the Board granted the veteran's motion to 
have his case advanced on the Board's docket.




FINDINGS OF FACT

1.  The veteran's service-connected arthritis of the lumbar 
spine with sacroiliitis has been manifested by favorable 
ankylosis with complaints of lower extremity pain without 
definite evidence of a radicular component or incapacitating 
episodes.  

2.  The veteran's service-connected kyphosis of the thoracic 
spine has been manifested by kyphosis and favorable 
ankylosis, without definite evidence of a radicular component 
or incapacitating episodes.

3.  The veteran's visual acuities are 20/20 in the right eye 
centrally and 20/250 in the left eye, due to due to the 
history of iritis of the left eye, with a dense corneal scar.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
arthritis of the lumbar spine with sacroiliitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (2002).

2.  The criteria for a rating in excess of 10 percent for 
kyphosis of the thoracic spine have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5291, 5293 (2002).

3.  The criteria for a rating in excess of 40 percent for a 
thoracolumbar spine disorder (formerly rated as arthritis of 
the lumbar spine with sacroiliitis and kyphosis of the 
thoracic spine) from September 26, 2003, have not been met; 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004); 68 Fed. 
Reg. 51454 (2003).

4.  The schedular criteria for an increased evaluation in 
excess of 20 percent for decreased visual acuity with history 
of iritis, left eye, have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.75, 4.84a, Diagnostic Code 6003, 
6074, 6077 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)) which includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the evidence, the 
Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim, and to inform the 
appellant whose responsibility it is to obtain the needed 
information.  The Board notes that the RO denied the 
veteran's claims in a June 2001 decision.  Prior to reaching 
that decision, the record shows that the RO had not issued a 
notice letter to the veteran that complied with VCAA.  
Although the RO issued a letter in March 2003, it did not 
comply with the VCAA criteria.  

The Board remanded this case in July 2003 for further 
development. 

The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in February 
2004.  The Board finds that the information provided to the 
veteran specifically satisfied the requirements of 
38 U.S.C.A. Section 5103; he was clearly notified of the 
evidence necessary to substantiate his claim and the 
responsibilities of VA and the veteran in obtaining evidence.  
The letter stated that (1) the evidence needed to 
substantiate the veteran's claim was, among other things, 
evidence that the veteran currently had a disability as a 
result of an in-service injury or disease, (2) VA would 
obtain relevant records from any Federal agency and relevant 
records identified by the veteran, and (3) the veteran is 
responsible for supplying VA with sufficient information to 
obtain relevant records on his behalf and is ultimately 
responsible for submitting all relevant evidence not in the 
possession of a Federal department or agency.  Although the 
letter did not specifically advise him to " provide any 
evidence in the claimant's possession that pertains to the 
claim", which was considered by the Court to be a fourth 
element of the Section 5103(a) notice, the October 2004 
supplemental statement of the case did include the text of 
38 C.F.R. § 3.159, from which the Court took that fourth 
element of notification.  Moreover, the veteran has provided 
information regarding his treatment for the claimed 
disabilities.  The Board also notes that although the Court 
in Pelegrini I and again in Pelegrini II indicated that there 
was a fourth element of notification, VA General Counsel 
rendered a Precedential Opinion in February 2004, finding 
that 38 U.S.C. Section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004 
(Feb. 24, 2004).  Thus, under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.   

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VA has provided the veteran 
several examinations regarding his claims.

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
files.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  

II.  Increased ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994). Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings. Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

Here, the Board notes that the questions of whether the 
veteran's service-connected disorders warrant ratings in 
excess of those assigned require competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran 
has provided various medical and lay statements in support of 
this claim.  As the record does not reflect that the veteran 
possesses a recognized degree of medical knowledge, his own 
opinions on medical diagnoses or causation are not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a.  Spine disability 

Disabilities of the thoracic and lumbar spine are evaluated 
in accordance with VA's Schedule for Rating Disabilities, set 
out at 38 C.F.R. part 4.  In August 2003, amendments were 
made to the criteria used in rating disabilities of the 
spine, to include disabilities of the thoracolumbar spine, 
effective from September 26, 2003.  See Schedule for Rating 
Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003).  
Either the old or new rating criteria may apply, whichever 
are most favorable to the veteran, although the new rating 
criteria are only applicable since their effective date.  
VAOPGCPREC 3-2000.  

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the thoracic (dorsal) and lumbar 
spine were evaluated in accordance with the criteria set 
forth in 38 C.F.R. § 4.71a, Diagnostic Codes 5291-92 (2003).  
Evaluations of 0, 10, and 10 percent were assigned for 
slight, moderate, and severe limitation of motion of the 
dorsal spine, and evaluations of 10, 20, and 40 percent were 
assigned for slight, moderate, and severe limitation of 
motion of the lumbar spine, respectively.  In addition, 
lumbosacral strain was evaluated in accordance with the 
criteria set forth in 38 C.F.R. § 4.17a, Diagnostic Code 5295 
(2003).  A zero percent rating was warranted if the condition 
was manifested by slight subjective symptoms only, and a 10 
percent rating was warranted if there was characteristic pain 
on motion.  If there was muscle spasm on extreme forward 
bending, or loss of lateral spine motion, unilateral, in the 
standing position, a 20 percent rating was warranted.  The 
highest available schedular evaluation, 40 percent, was 
warranted where the condition was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint spaces, or with some of 
these characteristics with abnormal mobility on forced 
motion.  Id.  A 40 percent rating is the maximum schedular 
evaluation available under Diagnostic Codes 5292 and 5295.  

Prior to September 26, 2002, severe intervertebral disc 
syndrome, with recurring attacks and intermittent relief, is 
rated 40 percent.  A 60 percent rating requires pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, and little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).  Since this rating code 
contemplates limitation of motion, a separate rating is not 
warranted.  VAOPGCPREC 36-97 (Dec. 1997).  

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004)).  Under 
that rating formula, a 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine to 30 degrees or 
less; or if there is favorable ankylosis of the entire 
thoracolumbar spine.  And a 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
("Unfavorable ankylosis" is defined, in pertinent part, as 
"a condition in which the entire thoracolumbar spine is 
fixed in flexion or extension".  See id., Note (5)).  These 
criteria are to be applied irrespective of whether there are 
symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine".  68 Fed. 
Reg. at 51,455 (Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees  
Id., Notes (2) and (4).

The criteria for rating intervertebral disc syndrome were 
revised effective September 23, 2002 (67 Fed. Reg. 54345-
54349 (2002)), and September 26, 2003 (68 Fed.Reg. 51454 
(2003)).  Under the new criteria, intervertebral disc 
syndrome is rated based on separate manifestations, combined 
under 38 C.F.R. § 4.25, or under the formula for rating 
intervertebral disc syndrome based on incapacitating 
episodes, whichever method results in the higher evaluation.  
When rated based on incapacitating episodes, a 40 percent 
rating is warranted when there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
is warranted when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  An "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (68 Fed.Reg. 51454 
(2003)).  

Pursuant to the Board's July 2003 Remand, the RO assigned a 
separate 10 percent rating for kyphosis of the thoracic spine 
under Diagnostic Code 5291 (2002).  The RO maintained the 40 
percent rating for arthritis of the lumbar spine with 
sacroiliitis under Diagnostic Code 5292 (2002) and Diagnostic 
Code 5241 (2004).

Following a review of the available evidence in this case, 
and the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence is against 
the assignment of an evaluation in excess of 40 percent for 
the veteran's lumbar spine and in excess of 10 percent for 
the dorsal spine under the "old" criteria.  The Board finds 
that the old regulations are more favorable to the veteran 
because they addressed lumbar and dorsal spine disorders as a 
separate disabilities.  As discussed in more detail below, 
the new regulations address a thoracolumbar spine disorder as 
one disability.

According to a May 2001 VA report, physical examination 
revealed the following information.  The veteran had kyphosis 
of the thoracic spine with no pain in the thoracic 
intravertebral spaces.  The lumbar spine had forward flexion 
to 90 degrees but the veteran was unable to extend backward.  
No evidence of sensory deficits were noted in the lower 
extremities, and the reflexes were brisk and equal 
bilaterally.  X-ray studies showed "arteriosclerosis" of 
the lumbar spine.  The examiner noted osteoporosis with 
reactive changes suggesting fusion of the intervertebral 
facets from L2 through S1, and fusion of the spine compatible 
with ankylosing spondylitis.  Thoracic spine x-ray studies 
showed chronic changes "as described."  The examiner 
diagnosed ankylosis, spondylosis of the lumbar vertebra, and 
"digital" arthritis of the thoracic vertebrae with 
osteoporosis and kyphosis.

In a February 2004 orthopedic report, a VA examiner observed 
that the veteran did not appear to be in any pain.  He did 
not have a cane or back brace.  There was considerable 
kyphosis of the dorsal spine.  Muscle tone was moderate 
without any atrophy.  The dorsal spine's vertical alignment 
was normal but there was kyphosis of the dorsal spine.  
Muscle tone was moderate and the whole dorsal area was stiff 
in all directions without any pain.  There was no evidence of 
any active or passive motion.  The lumbar spine examination 
revealed a loss of lumbar lordosis.  Muscle tone was moderate 
without any spasm and there was no motion of the spine in any 
direction.  The spine was completely stiff.  Flexion of the 
entire spine was affected at the hip joint.  The examiner 
commented that it was not possible to give any estimate of 
additional loss of motion and there was evidence of 
incoordination, weakness, and fatigability.  The lower limb 
examination was negative from a neurological point of view, 
and straight-leg raising was 40 degrees.  The pelvis was not 
tender.  X-ray studies showed that the thoracic spine had 
anterior longitudinal ligament calcification with fusion of 
the spine, and there was considerable osteopenia.  The 
lumbosacral spine revealed anterior longitudinal ligament 
calcification, resulting in spinal fusion.  The sacroiliac 
joints were also fused.  There was osteopenia of the spine.  
The examiner opined that the veteran had favorable ankylosis 
of the lumbar spine.  There appeared to be complete bony 
fixation because of the continuous anterior ligament 
calcification of the spine.  This ankylosis was at a 
favorable angle and there was other involvement of major 
joints other than the sacroiliac joint.  The veteran did not 
have any symptomatology due to thoracic spine ankylosis.

As noted, in an October 2004 decision, the RO modified the 
veteran's disability ratings under the old criteria by 
assigning a 40 percent rating for the lumbar spine disorder 
and a separate 10 percent rating for the dorsal spine 
disorder.  Under the old criteria, a 40 percent rating is the 
maximum schedular evaluation available based on limitation of 
motion or lumbosacral strain.  The evidence fails to show the 
veteran has more than severe (40 percent) intervertebral disc 
syndrome of the low back, under the old criteria.  Both VA 
examination reports discussed above are negative for findings 
of neurologic impairment caused by the thoracic or lumbar 
spine disorder.  Thus a rating higher than 40 percent for the 
lumbar spine or 10 percent for the dorsal spine is not 
warranted under the old criteria.

The new rating criteria, effective September 26, 2003, 
provide a general rating formula for diseases and injuries 
of the spine.  The thoracic (dorsal) spine and lumbar spine 
are considered together.  Under this formula, a 40 percent 
rating requires favorable ankylosis of the entire 
thoracolumbar spine or forward flexion of the thoracolumbar 
spine of 30 degrees or less.  A 50 percent rating requires 
unfavorable ankylosis of the entire thoracolumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  (68 Fed. 
Reg. 51454 (2003)).  Any associated objective neurologic 
abnormalities are to be evaluated separately, under an 
appropriate diagnostic code.  Id., Note 1.  

Under the new criteria, the veteran's symptoms do not more 
nearly approximate the criteria for an increased rating.  
Under the general formula, a higher rating of 50 percent 
requires unfavorable ankylosis of the entire thoracolumbar 
spine.  The recent VA examiner diagnosed the veteran with 
favorable ankylosis of the spine.  Without evidence of 
unfavorable ankylosis, a rating in excess of 40 percent is 
not warranted.  

Moreover, there is no evidence of incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  An "incapacitating episode" is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2004).  

The veteran's complaint of lower extremity pain, without 
definite evidence of a radicular component, does not warrant 
a separate evaluation based on neurological manifestations.  
See 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 
(2004).  Although the veteran has favorable ankylosis, the 
evidence does not show findings that he had any 
incapacitating episodes in the previous year.  Therefore, 
under the new criteria, manifestations in excess of those 
contemplated by a 40 percent rating have not been shown.  

The evidence does not show pain on use or during flare-ups 
that results in such additional functional impairment as to 
warrant a higher rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997) 

Under either the new or the old criteria, low back 
symptomatology supportive of a rating in excess of 40 percent 
for the lumbar spine or 10 percent for the dorsal spine has 
not been shown.  As the preponderance of the evidence is 
against the claim for ratings in excess of those assigned, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

b.  Left eye

The VA Schedule for Rating Disabilities provides that iritis, 
in chronic form, is to be rated from 10 percent to 100 
percent for impairment of visual acuity or field loss, pain, 
rest requirements, or episodic incapacity, combining an 
additional rating of 10 percent during continuance of active 
pathology.  A minimum 10 percent rating is provided during 
active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6003 
(2004). In this case, the veteran has been rated at the 20 
percent level effective March 2001, the date the RO received 
his claim for increase.

There is no evidence of pathology at any time since the 
veteran submitted his claim in March 2001 to warrant the 
assignment of a rating in excess of 20 percent.  

A 30 percent rating is warranted for blindness of one eye, 
having only light perception, under circumstances where 
service connection is not in effect for impairment of the 
other eye, or where visual impairment in the other eye is 
20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6070.  A 
30 percent rating is also warranted under the same 
circumstances where vision in the service-connected eye is 
either 5/200 or 10/200.  Where vision in the service-
connected eye is 15/200 or 20/200 under circumstances where 
service connection is not in effect for impairment of the 
other eye, or where visual impairment in the other eye is 
20/40 or better, a 20 percent rating is provided.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6074, 6077.

In rating disabilities involving visual acuity, the indices 
found at Table V, 38 C.F.R. § 4.84a are to be used. 38 C.F.R. 
§ 4.83a (2004).  Visual acuity is rated based on best distant 
vision obtainable after correction by eyeglasses. 38 C.F.R. § 
4.75 (2004).  The rating criteria begin with evaluating 
visual acuity where the vision in each eye is 20/40.  In that 
case a noncompensable disability evaluation is warranted 
under 38 C.F.R. § 4.84a, Diagnostic Code 6079.  A 20 percent 
rating would be for consideration if there was vision of 
20/70 in one eye and 20/50 in the other (Diagnostic Code 
6078), vision of 20/100 in one eye and 20/50 in the other 
(Diagnostic Code 6078), vision of 20/200 in one eye and 20/40 
in the other (Diagnostic Code 6077), and vision in one eye of 
15/200 in one eye and 20/40 in the other (Diagnostic Code 
6077). 38 C.F.R. § 4.84a.

According to a May 2001 VA eye examination report, the 
veteran had a history of iritis in the left eye with many 
recurrences beginning in the 1950s.  The veteran reported his 
last flare up about a year before the examination date.  His 
acuities on examination were 20/20 in the right eye and 
20/200 in the left eye.  His pupils appeared to be reactive 
in each eye.  His extraocular muscle function was full, and 
tonometry had been 21 in the right and 20 in the left.  The 
veteran developed a rather significant corneal scar in the 
left eye, which was presumed to be related to his history of 
corneal ulcers in that eye.  The examiner opined that the 
decreased left eye acuity was due in part to this old corneal 
scar.  In summary, the examiner noted that the veteran had 
had a rather extensive ocular history, and that there may be 
an association between his ankylosing spondylitis and his 
history of iritis.  Presently, as both eyes were quiet, the 
acuity in the right eye was 20/20 and he had pinholes to 
20/80 in the left eye.

In January 2004, VA examined the veteran's vision.  On 
examination, the veteran's entering acuities were 20/20 in 
the right eye centrally and 20/250 in the left eye.  He had a 
fixed dilated pupil on the left side and his acuities were 
not improved with changing refraction.  His right pupil 
reacted but the left pupil was fixed.  Extraocular muscle 
function for each eye was full.  Confrontation of visual 
fields were mildly restricted.  These were followed up with 
kinetic visual fields using the 3-4-E White test target.  It 
was evident from the results of the field evaluation that the 
veteran had generalized constriction of both the right field 
and the left field.  Biomicroscopy confirmed a scar centrally 
in the left eye that is reducing acuity.  The examiner 
confirmed the placement of posterior chamber implants in both 
the right and left eye.  In summary, the veteran had 
generalized constriction of both fields.  The examiner could 
correlate some constriction of his inferior temporal field 
with the presence of a cryo scar in his superior nasal 
retinal quadrant.  The veteran had reduced acuity in his left 
eye (20/250), and the examiner confirmed that it was due to 
the dense corneal scar from recurrent erosions going back 40 
years.

In this case, the veteran's best distant visual acuity in the 
left eye obtained after correction by eyeglasses was 20/20 in 
May 2001 and 20/250 in January 2004.  The right eye was 
measured at 20/20 in May 2001 and 20/20 in January 2004.  
Further, the outpatient treatment records do not contain any 
evidence of the veteran's visual acuity being other than as 
recorded at the two examinations.  In evaluating the 
veteran's visual acuity, the examination results clearly show 
that he does not satisfy the necessary criteria to warrant an 
increased rating for impairment of his central visual acuity.  
38 C.F.R. § 4.84a, Diagnostic Codes 6070, 6074, 6077.

Also for consideration are disabilities related to 
impairments of field of vision under Diagnostic Code 6080.  
38 C.F.R. § 4.84a.  In this case, there is no indication of 
any impaired field of vision that warrants a rating in excess 
of 20 percent.  The January 2004 VA examiner reported 
generalized constriction of the veteran's field of vision.  
The evidence does not show findings of unilateral concentric 
contraction of the visual field to 5 degrees.  Diagnostic 
Code 6080.  Accordingly, a rating in excess of 20 percent for 
loss of field of vision attributable to the veteran's 
service-connected disability is not warranted.

Finally, ratings for impairments of muscle function, 
diplopia, are evaluated under Diagnostic Code 6090.  The two 
examination reports both stated that there was no evidence of 
diplopia.  Moreover, the many VA treatment records do not 
show any complaints or findings of diplopia.  Therefore, 
there is no basis to consider the veteran's claim for an 
increased rating under Diagnostic Code 6090.

In summary, the veteran's symptomatology does not rise to the 
level to satisfy any of the several criteria that could be 
used to justify a rating in excess of 20 percent for his 
service-connected left eye disorder.  Accordingly, his claim 
for an increased rating is denied.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
an increased rating for his left eye disorder.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2003). The Board 
notes that 38 C.F.R. § 3.102 was amended in August 2001, 
effective as of November 9, 2000. See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001). However, the change to 38 C.F.R. § 3.102 
eliminated the reference to submitting evidence to establish 
a well-grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying reasonable 
doubt.  Accordingly, the amendment is not for application in 
this case.



III.  Extra-schedular

Finally, the Board has also considered whether the case 
should be referred to the Director of the Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(b)(1).  The record reflects that the veteran 
has not required frequent hospitalization for these 
disabilities and that the manifestations of these 
disabilities are not in excess of those contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disabilities would be in excess of that contemplated by the 
assigned evaluations.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

A rating in excess of 40 percent for arthritis of the lumbar 
spine with sacroiliitis is denied.

A rating in excess of 10 percent for kyphosis of the thoracic 
spine is denied.

A rating in excess of 20 percent for impaired vision of the 
left eye with iritis is denied.


REMAND

As noted in the INTRODUCTION, the veteran filed a notice of 
disagreement in March 2004 to an August 2003 RO decision with 
respect to his claims of service connection for sleep apnea 
and a bilateral hip disorder.  The Board has reviewed the 
claims file and has determined that a remand is warranted 
regarding these issues.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

The RO must issue a statement of the case 
to the veteran and his representative 
addressing the issues of entitlement to 
service connection for sleep apnea and a 
bilateral hip disorder.  The RO must, 
with the promulgation of the statement of 
the case, inform the appellant that to 
complete the appellate process he should 
complete a timely VA Form 9, substantive 
appeal, and forward it to the RO.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


